Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed August 9, 2022.

Claims 1-11,18 and 19 are pending. Claims 12-17 have been cancelled. Claim 1 has been amended. Applicant's election with traverse of claims 9,18 and 19  in the reply filed on August 9, 2022 is acknowledged.  The traversal is on the ground(s) that Group I is sufficiently linked with the elected claims of Group II as to form a single inventive concept.  This is not found persuasive because the claims lack unity of invention because even though the inventions of these groups require the technical feature of the stable leuco indigo solution, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Schmidt (WO 2004/024826) as outlined in the rejections below. The requirement is still deemed proper and is therefore made FINAL. Claims 1-8,10 and 11 have been withdrawn from consideration due to a non-elected invention. 

All prior rejections are maintained for the reasons set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9,18 and 19 are rejected under 35 U.S.C. 103 as obvious over Schmidt (WO 2004/024826). 
Schmidt teaches highly pure leuco indigo salt solutions comprising at least two alkali metal hydroxides with less than 200 ppm aromatic amines including aniline and N-methylaniline and having concentrations of up to 55% by weight leuco indigo are known and effectively used for oxidizing into indigo or directly for dyeing (lines 34-53). Schmidt teaches purifying leuco indigo by extraction with water immiscible solvents (lines 57-74).Schmidt teaches using sodium and potassium hydroxides to make the salt (lines 81-85) and demonstrates an example with no N-methylaniline (lines 102-103). Repetition of the extraction continues to lower the aniline value (lines 83-98). Schmidt teaches aqueous leuco indigo solutions with no detectable aniline or -methylaniline (lines 104-106).
Schmidt does not teach the claimed concentration of leuco indigo and content of aniline or N-methyl aniline in a single example with the stability measure at 23 or 60 degrees C and the ratios of sodium to potassium in the salt but these values can be arrived at by selecting from the broader teachings of Schmidt.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the compositions of Schmidt to arrive at sodium and potassium mixed salt solutions of the claimed concentration of leuco indigo and ratio of salts at the claimed stability values as Schmidt teaches it is desirable to produce aqueous leuco indigo solutions of concentrations up to 55% containing a mixture of at least two salts for which sodium and potassium are exemplified wherein the solutions have less than 200 ppm aniline or N-methyl aniline with no detectable levels (free of) these compounds exemplified. It is noted than less than 200 ppm include a value of 0 ppm which meets the claimed limitation of 0. Schmidt demonstrates that repeated extraction further reduce the amount of aniline or N-methyl aniline and achieving solutions free of these compounds is possible. 
Regarding the stability at 23 or 60 degrees C, the solutions of Schmidt contain the same leuco indigo concentrations, are free of aniline and N-methylaniline and contain water and therefore would also be expected to be stable at the claimed temperatures as the contaminants have been removed and the solutions comprise the same components. The purpose of Schmidt is to produce the same concentration aqueous solutions of leuco indigo and remove as much aniline and N-methylaniline as possible with repeated extractions further decreasing the contaminant concentration. Schmidt demonstrates the ability to completely remove all contaminants to be free of aniline and N-methylaniline. 
Regarding the ratio of sodium to potassium, Schmidt teaches broadly any mixture of alkali metal salts and exemplifies 24g NaOH=0.60mol ( 24g/39.997g/mol) and 22g KOH=0.39 mol (22g KOH /56.1056 g/mol) to achieve a 1.53:1 ratio).  Optimizing to the claimed ratio would only require routine skill in the art as Schmidt teaches any ratio is effective and exemplifies 1.53:1. Applicant has not demonstrated the criticality of the sodium: potassium ratio so using any mixture would be obvious absent a showing of unexpected results. 

Response to Arguments
Applicant's arguments filed regarding Schmidt have been fully considered but they are not persuasive. The examiner argues that Schmidt clearly teaches removing aromatic amines quantitatively by separating liquids at the leuco indigo stage, which means the dyes are purified in the leuco state (lines 34-35), Schmidt further teaches that the aniline and N-methylaniline are separated and removed from the solutions to less than 200 ppm (which includes values down to 0 ppm) and this is done with the exclusion of air (lines 42-44). 23°C is room temperature and since Schmidt doesn’t explicitly recite heated solutions, the temperature would be room temperature. Schmidt teaches using common methods of separating liquids including distillation and extraction (lines 46-48). The examples cited are to leuco indigo solutions. It would be obvious to arrive at these claimed solutions as Schmidt broadly teaches high purity leuco indigo solutions having a leuco indigo content of up to 55% by weight and removing the aniline and N-methylaniline via standard methods such as distillation to achieve purity levels of less than 200 ppm and repeating purification techniques until the desired level of purity is achieved. Nothing unobvious is seen in arriving at the claimed solutions absent a showing of criticality or unexpected results. Applicant has not provided data commensurate in scope with the claims and directly compared to the prior art of record to demonstrate unexpected results. The examples are not limiting of the disclosure and broadly Schmidt teaches the claimed concentration solutions of leuco indigo and reducing the aniline and N-methylaniline to the claimed levels. Applicant’s claim is to a product and not a method and Schmidt teaches the claimed concentration leuco-indigo which is made aniline or N-methylaniline free and the examples show this is measured at room temperature since no heating during determination is present. Accordingly the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761